 



Exhibit 10.2
FIRST AMENDMENT
TO
NOTES SECURITIES PURCHASE AGREEMENT
     FIRST AMENDMENT TO NOTES SECURITIES PURCHASE AGREEMENT (this “Amendment”),
dated as of September 28, 2006, by and among Global Employment Holdings, Inc., a
Delaware corporation (the “Company”), Global Employment Solutions, Inc., a
Colorado corporation (“GES”), and the investors listed on the signature pages
hereto (individually, a “Buyer” and collectively, the “Buyers”).
     WHEREAS:
     A. The Company, GES and the Buyers are party to a Notes Securities Purchase
Agreement, dated as of March 31, 2006, (the “Purchase Agreement”). Capitalized
terms not otherwise defined have the meanings set forth in the Purchase
Agreement.
     B. Amatis Limited (“Amatis” or the “Old Collateral Agent”) has agreed to
sell all of the Notes and Warrants it purchased pursuant to the Purchase
Agreement.
     C. Amatis was named the Collateral Agent in the Purchase Agreement and
wishes to be released from its role as the Collateral Agent.
     D. Whitebox Convertible Arbitrage Partners, LP (“Whitebox” or the “New
Collateral Agent”) has agreed to replace Amatis as the Collateral Agent.
     NOW, THEREFORE, the Company, GES and each Buyer hereby agree as follows:
     1. Amendment of Section 4(p). Section 4(p) of the Purchase Agreement is
hereby deleted from the Purchase Agreement and the following inserted in its
place:
Whitebox Convertible Arbitrage Partners, LP (the “Collateral Agent”) is hereby
appointed as the collateral agent for the Buyers hereunder, and each Buyer
hereby authorizes the Collateral Agent (and its officers, directors, employees
and agents) to take any and all such actions on behalf of the Buyers with
respect to the Collateral (as defined in the Security Documents) and the
Obligations in accordance with the terms of this Agreement. The Collateral Agent
shall not have, by reason hereof or any of the other Transaction Documents, a
fiduciary relationship in respect of any Buyer. Neither the Collateral Agent nor
any of its officers, directors, employees and agents shall have any liability to
any Buyer for any action taken or omitted to be taken in connection hereof
except to the extent caused by its own gross negligence or willful misconduct,
and each Buyer agrees to defend, protect, indemnify and hold harmless the
Collateral Agent and all of its officers, directors, employees and agents
(collectively, the “Indemnitees”) from and against any losses, damages,
liabilities, obligations, penalties, actions, judgments, suits, fees, costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Indemnitee, whether direct, indirect or
consequential, arising from or in connection with the

 



--------------------------------------------------------------------------------



 



performance by such Indemnitee of the duties and obligations of Collateral Agent
pursuant hereto.
     2. Resignation and Appointment of Collateral Agent. The Old Collateral
Agent hereby resigns as the Collateral Agent. The Buyers and the Company hereby
accept the resignation of the Old Collateral Agent as the Collateral Agent and
hereby appoint the New Collateral Agent as the Collateral Agent.
     3. Acceptance of Appointment of Collateral Agent. The New Collateral Agent
hereby accepts its appointment as the Collateral Agent.
4. Assignment.
          (a) Old Collateral Agent hereby assigns, without recourse, to New
Collateral Agent, for the ratable benefit of the noteholders, all of Old
Collateral Agent’s right, title and interest in, to and under (a) the Collateral
and in, to and under all of the Security Documents, any UCC-1 Financing
Statements or other instrument perfecting the security interest in the
Collateral and any other Transaction Document evidencing the grant of any item
or security interest in any property of the Company, (b) any Collateral
delivered in connection with the execution and delivery of the Purchase
Agreement, and (c) all proceeds thereof (collectively, the “Assigned Items”).
New Collateral Agent hereby accepts all of Old Collateral Agent’s right, title
and interest, as collateral agent, in, to and under the Assigned Items.
          (b) Except as otherwise specifically stated in this Amendment, Old
Collateral Agent specifically disclaims any warranty, guaranty or
representation, oral or written, past, present or future with respect to the
Assigned Items, including, without limitation: (a) the validity, existence, or
priority of any lien or security interest relating to the Assigned Items;
(b) the existence or basis for any claim, counterclaim, defense or offset
relating to the Assigned Items; (c) the financial condition of the Company or
any of its subsidiaries; (d) the compliance of the Assigned Items with any laws,
ordinances or regulations of any government or other body; (e) the condition or
existence of any Assigned Items; and (f) the future performance of the Company
or the Collateral. Old Collateral Agent shall not be responsible in any manner
whatsoever for the correctness of any recitals, statements, representations or
warranties contained in any of the Security Documents or other Transaction
Documents. The New Collateral Agent acknowledges and represents to Old
Collateral Agent that having been given the opportunity to undertake its own
investigation of the Assigned Items, it is relying solely on its own
investigation of the Assigned Items and not any information provided or to be
provided by Old Collateral Agent (except as specifically set forth in this
Amendment). This assignment is made on an “AS IS”, “WHERE IS” basis, with all
faults, and the New Collateral Agent, by acceptance of this Amendment expressly
acknowledges that OLD COLLATERAL AGENT MAKES NO WARRANTY OR REPRESENTATION,
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AMENDMENT, EXPRESS OR IMPLIED, RELATING
TO THE ASSIGNED ITEMS. THIS ASSIGNMENT IS MADE WITHOUT RECOURSE.
     5. No Other Changes. Except as explicitly set forth in this Amendment, all
of the terms and conditions of the Purchase Agreement remain in full force and
effect.

- 2 -



--------------------------------------------------------------------------------



 



     6. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby. Specifically, Amatis shall cause a release of the assignments for
security with respect to all of the Intellectual Property owned by the Company
and its Subsidiaries (the “Existing Assignments”) to be filed with the United
States Patent and Trademark Office.
     7. Assignments for Security. Within one business day after execution of
this Amendment, the Company and its Subsidiaries, as applicable, shall deliver
to the New Collateral Agent duly executed assignments for security with respect
to all of the Intellectual Property owned by the Company and its Subsidiaries.
     8. Facsimile Signatures; Counterparts. This Amendment may be executed via
facsimile signature. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
[Signature Page Follows]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer, the Company and GES have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

                  GLOBAL EMPLOYMENT HOLDINGS, INC.   GLOBAL EMPLOYMENT
SOLUTIONS, INC.    
 
               
By:
  /s/ Howard Brill   By:   /s/ Howard Brill    
 
               
 
  Name: Howard Brill       Name: Howard Brill    
 
  Title: President and Chief Executive Officer       Title: President and Chief
Executive Officer    
 
               

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Buyer, the Company and GES have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

                  BUYERS:    
 
                AMATIS LIMITED    
 
      By: Amaranth Advisors, L.L.C.,    
 
      Its Trading Advisor    
 
           
 
  By:   /s/ Karl J. Wachter    
 
           
 
      Name: Karl J. Wachter    
 
      Title: Authorized Signatory    
 
                RADCLIFFE SPC, LTD. for and on behalf of the Class A Convertible
Crossover Segregated Portfolio    
 
           
 
  By:   RG Capital Management, L.P    
 
           
 
  By:   RGC Management Company, L.L.C.    
 
           
 
  By:   /s/ Gerald F. Stahlecker    
 
           
 
      Name: Gerald F. Stahlecker    
 
      Title: Managing Director    
 
                MAGNETAR CAPITAL MASTER FUND, LTD    
 
           
 
  By:   Magnetar Financial LLC, its Investment Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
        Title:    

 



--------------------------------------------------------------------------------



 



                  WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP    
 
           
 
  By:   Whitebox Convertible Arbitrage Advisors LLC    
 
           
 
  By:   Whitebox Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
           
 
      Name: Jonathan Wood    
 
      Title: Chief Financial Officer/Director    
 
                GUGGENHEIM PORTFOLIO XXXI, LLC    
 
           
 
  By:   Guggenheim Advisors, LLC    
 
           
 
  By:   Whitebox Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
           
 
      Name: Jonathan Wood    
 
      Title: Chief Financial Officer    
 
                PANDORA SELECT PARTNERS, LP    
 
           
 
  By:   Pandora Select Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
           
 
      Name: Jonathan Wood    
 
      Title: Chief Financial Officer/Director    

 



--------------------------------------------------------------------------------



 



                  WHITEBOX INTERMARKET PARTNERS, LP    
 
           
 
  By:   Whitebox Intermarket Advisors LLC    
 
           
 
  By:   Whitebox Advisors LLC    
 
           
 
  By:   /s/ Jonathan Wood    
 
           
 
      Name: Jonathan Wood    
 
      Title: Chief Financial Officer/Director    
 
                CONTEXT ADVANTAGE FUND, LP         f/k/a Context Convertible
Arbitrage Fund, L.P.    
 
           
 
  By:   Context Capital Management LLC, General Partner    
 
           
 
  By:   /s/ Michael S. Rosen    
 
           
 
      Name: Michael S. Rosen    
 
      Title: Managing Member    
 
                CONTEXT OFFSHORE ADVANTAGE FUND, LTD.         f/k/a Context
Convertible Arbitrage Offshore, Ltd.    
 
                By: Context Capital Management LLC, its Investment Advisor    
 
           
 
  By:   /s/ Michael S. Rosen    
 
           
 
      Name: Michael S. Rosen    
 
      Title: Managing Member    

 



--------------------------------------------------------------------------------



 



              CONTEXT OPPORTUNISTIC MASTER FUND, L.P.
 
            By: Context Capital Management LLC, its Investment Advisor
 
       
 
  By:   /s/ Michael S. Rosen
 
       
 
      Name: Michael S. Rosen
 
      Title: Managing Member

                  ACCEPTED BY:   ACCEPTED BY:    
 
                WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP,   AMATIS LIMITED,  
  as New Collateral Agent   as Old Collateral Agent    
 
               
 
          By: Amaranth Advisors L.L.C,    
 
          Its: Trading Advisor    
 
               
By:
  /s/ Jonathan Wood   By:   /s/ Karl J. Wachter    
 
                Name: Jonathan Wood   Name: Karl J. Wachter     Title: Chief
Financial Officer   Title: Authorized Signatory    

             
Address:
  3033 Excelsior Boulevard   Address:   One America Lane
 
  Suite 300       Greenwich, CT 06831
 
  Minneapolis, MN 55146        

 